Citation Nr: 0631085	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  02-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cardioembolic stroke.  


REPRESENTATION

Appellant represented by:	Thomas W. Parliman, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from November 1964 to 
April 1965, and from March 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Sioux Falls, South Dakota.  

By a May 2004 decision, the Board denied the veteran's claim 
on appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2006 memorandum decision, the Court vacated the 
Board's decision and remanded the claim for readjudication.  

Thereafter, in a June 2006 letter, the Board notified the 
veteran's attorney that he had 90 days to submit additional 
argument or evidence in support of the veteran's claim.  In 
August 2006, the Board received a two-page fax from the 
attorney.  The two pages were the fax cover sheet (page one) 
and the 90-day letter response form (page two).  With regard 
to the response form, the attorney checked the box that 
indicated that he was submitting on behalf of the veteran 
enclosed argument and/or evidence and that he wished the RO 
to review, in the first instance, any submitted evidence.  
The Board notes that in reviewing the claims file, no 
additional argument or evidence was submitted by the 
veteran's attorney with the two-page fax.  Furthermore, no 
additional argument or evidence has been received by the 
Board since the August 2006 fax.  As such, the Board will 
proceed with the merits of the veteran's claim.  

The Board member who signed the 2004 decision had previously 
held a hearing with the veteran.  That member of the Board is 
no longer employed at the Board, so the Board gave the 
veteran another opportunity to appear at a hearing.  The 
veteran responded in May 2006 that he did not desire another 
hearing.  


FINDINGS OF FACT

1.  In August 2000, the veteran underwent a cardiac 
catheterization at a VA medical facility.  As a result of the 
procedure, he had a cardioembolic stroke that resulted in 
left-sided hemiplegia.  

2.  The veteran's cardioembolic stroke has not been shown to 
be the result of carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA health care 
providers who provided the veteran's treatment.  

3.  The veteran's cardioembolic stroke was an event 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for cardioembolic stroke have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a February 2004 notice letter, the 
RO notified the veteran of the legal criteria governing his 
claim and the evidence that had been considered in connection 
with his claim.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also encouraged the 
veteran to submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice regarding an award of an effective 
date or rating criteria has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran has submitted evidence in support of his 
claim, and the medical records pertaining to the veteran's 
care have been obtain and associated with the claims file.  
Additionally, the RO has obtained medical opinions with 
respect to the claim on appeal.  Otherwise, neither the 
veteran nor his attorney has alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The appellant filed his claim for compensation benefits under 
38 U.S.C.A. § 1151 in August 2000.  

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The Board notes that regulations to implement the current 
version of 38 U.S.C.A. § 1151 were promulgated in August 
2004.  See 38 C.F.R. § 3.361 (2006).  The effective date of 
the change was September 2, 2004.  (See 38 C.F.R. § 3.358 
pertaining to claims for compensation for disability or death 
from hospitalization, or medical/surgical treatment filed 
prior to October 1, 1997).  A review of 38 C.F.R. § 3.361 
reflects that in pertinent part, the regulation is a 
restatement of the criteria of 38 U.S.C.A. § 1151.  In this 
case, the veteran has been provided the statutory provisions 
for 38 U.S.C.A. § 1151.  He has also been provided with some 
of the pertinent provisions of 38 C.F.R. § 3.361.  As such, 
the Board finds the veteran has been properly notified of the 
statutory and regulatory provisions pertaining to his claim.  

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c); and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent).  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § § 17.32.  38 C.F.R. § 3.361(d)(2).  

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient-care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied. (emphasis added).  

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate, the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives, and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Finally, under 38 C.F.R. § 17.32 (d), the consent form will 
be witnessed, will be filed in the patient's medical records, 
and will be valid for a period of 30 calendar days.

In this case, the facts are not in dispute.  In August 2000, 
the veteran presented to the VA Medical Center (VAMC) in 
Sioux Falls, South Dakota, complaining of chest pain.  He was 
diagnosed with an inferior wall myocardial infarction.  The 
veteran was subsequently transferred to the VAMC in Madison, 
Wisconsin.  While at the Madison VAMC, the veteran underwent 
a cardiac catherization.  An August 2000 cardiac 
catherization report notes that approximately one hour after 
the veteran returned to his room from the cardiovascular 
laboratory, he was noted to have signs and symptoms of a 
cerebral vascular accident (CVA).  Evaluation eventually 
showed a right temporal lobe infarction causing left-sided 
hemineglect and left harmonious hemianopsia.  The impression 
was that the veteran had suffered an embolic stroke.  The 
cause of the embolization was noted as most likely associated 
with the left ventricle at the recently infarcted region of 
the endocardium.  

An addendum to the report of cardiac catherization, in 
particular, notes the following: 

The cerebrovascular complications associated with 
cardiac catheterization and myocardial infarction 
were discussed [at a cardiovascular conference].  
It was recognized that complication of such 
nature could occur with the catheterization 
procedure despite attention to proper technique.  
Besides, it is not clear if such occurrence could 
not have been due to the natural history of the 
[veteran's] basic cardiac disease with the 
propensity of spontaneous embolization after a 
recent myocardial infarction.  

In this case, the veteran argues that he was not sufficiently 
informed of the risks regarding the cardiac catherization 
procedure and thus he did not give "informed" consent as is 
required under 38 C.F.R. § 17.32.  Furthermore, in light of 
the incident rate for having a stroke as a result of a 
cardiac catherization (.07%), the occurrence of the stroke by 
the veteran was "an event not reasonably foreseeable," 
under 38 C.F.R. § 3.361(d)(2).  

In support of his claim, the veteran has submitted personal 
statements from family members and other individuals who 
witnessed his care following his initial myocardial 
infarction.  They believed that the veteran had additional 
disability as a result of VA treatment, and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  

Otherwise, the competent medical evidence of record reflects 
a December 2000 report of VA examination, during which a VA 
physician, after reviewing the veteran's medical records, 
commented that the cardiac catheterization contributed to the 
cerebral vascular accident, but it was an unavoidable 
complication of the procedure.  He indicated that there were 
no problems during the procedure and the veteran received the 
appropriate medications and anti-coagulation.  

In December 2001, the veteran's file was reviewed by a VA 
cardiologist.  In that report, the physician concluded that 
there was no evidence that the veteran's stroke resulted from 
fault, carelessness, or negligence on the part of VA health 
care providers who treated the veteran after his myocardial 
infarction in August 2000.  In particular, the physician 
noted that the veteran's contention of there being a very low 
incident rate (.07%) for strokes due to cardiac 
catherizations was certainly close to accurate.  The 
physician also indicated that the risk of stroke was 
certainly a well known, albeit, catastrophic complication of 
cardiac catherization.  Additionally, the physician reported 
that the cardiac catherization provided critical information 
with regard to the veteran's heart condition, and that while 
a stroke could occur, it was believed that the benefits 
outweighed the risks involved.  Furthermore, the physician 
noted that the medical records documented that all necessary 
means were accomplished to avoid a stroke occurring, and that 
with regard to informed consent, the veteran appeared to have 
received pretty extensive and thorough information/education 
prior to his cardiac catherization.  

The Board notes that the medical records reflect a consent 
form signed by the veteran (and his signature witnessed by a 
VA nurse) in which the cardiac catherization procedure was 
explained.  The form also notes that the veteran had been 
advised of the risks, alternatives, and benefits of the 
procedure.  


Here, it was noted that the procedure involved the following, 

Place a small tube into artery, vein in arm/groin 
and advance it to the heart [to] measure 
pressures and inject dye.  Risks include 
bleeding, infection, blood clot, allergic 
reaction, x-ray exposure, heart attack, stroke, 
death.  

During his August 2001 RO hearing, the veteran's testimony, 
in particular, was recorded as follows, 

. . . . as I understood [the doctor] to say, [    
], he was going to find out where this blockage 
was.  If it wasn't too severe he was going to do 
it right then.  He talked about preventing all 
the stuff that could happen to you as a stroke.  
We actually went over that consent form as I can 
remember a little bit, I didn't remember signing 
it to this day, and that is the God's truth, but 
he explained what they'd do in there to me to 
prevent any of this from happening.  "It's a 
walk in the park," that's exactly what he said.  

In this case, the Board finds the greater weight of the 
competent medical evidence reflects that the proximate cause 
of the veteran's cardioembolic stroke following a cardiac 
catheterization was not carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care.  Neither the 
veteran nor his attorney has alluded to or identified 
competent medical evidence that would support the veteran's 
claim or otherwise contradict the medical opinion evidence of 
record.  

Furthermore, the stroke may not be found to be an event not 
reasonably foreseeable because it was in fact one of the 
risks associated with a cardiac catheterization.  As noted 
above, the determination of whether the proximate cause of a 
veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).  The Board notes that it is bound by the laws 
and regulations governing the veteran's claim.  

Here, the veteran and his attorney have argued that an event 
is "reasonably foreseeable" only if the event is probable 
as compared to possible.  In this case, notwithstanding the 
low statistical incident rate (.07%) for strokes during 
cardiac catherization, the Board finds that the inclusion of 
strokes in the medical consent form as a noted "risk" to 
cardiac catherization, and the VA cardiologist's discussion 
with the veteran with regard to the "risk" of a stroke as a 
result of the cardiac catherization reflects that VA health 
care providers did in fact consider a stroke to be an 
"ordinary risk" within the meaning of the regulation.  

The Board also notes that there is no indication the 
veteran's consent was not "informed" consent in accordance 
with 38 C.F.R. § 17.32.  In this case, the medical evidence 
reflects that the veteran had decision-making capacity and 
was able to communicate decisions concerning his health care.  
As the veteran has testified, the cardiologist who performed 
the cardiac catherization explained the catherization 
procedure and informed the veteran that a stroke could occur.  
The medical consent form, which the veteran signed, notes 
that the veteran was advised of the risks, alternatives, and 
benefits of the cardiac catherization, and all those 
potential risks were identified.  While the veteran has 
reported that he does not remember signing the medical 
consent form, he has not contended that it was not his 
signature on the consent form or that he was coerced into 
signing the consent form.  As noted above, the medical 
consent form was witnessed by a VA nurse.  As such, the Board 
finds the medical evidence reflects informed consent on the 
veteran's behalf.  

Finally, the Board points out that in support of the 
veteran's claim, the veteran's attorney has submitted a 
previous Board decision which also involves the issue of 
compensation under 38 U.S.C.A. § 1151.  The Board's decision 
reflects a grant of the claim.  However, the Board decision 
submitted by the attorney involves a claim for compensation 
under 38 U.S.C.A. § 1151 considered under the prior version 
of 38 U.S.C.A. § 1151 (West 1991).  Under that version of the 
statute, a claimant need only show that additional disability 
resulted from VA treatment.  A finding of fault, negligence, 
etc. was not required.  As the veteran's current claim was 
filed in August 2000, the amended version of 38 U.S.C.A. 
§ 1151 (effective October 1, 1997) is for application.  Under 
the amended version of 38 U.S.C.A. § 1151, a finding of 
fault, negligence, etc. is required in order for compensation 
benefits to be granted.  In this case, as noted above, the 
evidence does not show such fault or an event not reasonably 
foreseeable.  

While the Board does not doubt the sincerity of the veteran's 
beliefs regarding his claim on appeal, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the veteran's 
assertions, alone, while considered by the Board, cannot 
provide a basis for a grant of compensation under the 
provisions of 38 U.S.C.A. § 1151.  

Thus, under these circumstances, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence weighs against the claim, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation under the provisions 38 U.S.C.A. 
§ 1151 for cardioembolic stroke is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


